




Exhibit 10.2
EXECUTIVE EMPLOYMENT AGREEMENT


This agreement (the “Agreement”) is entered into effective August 7, 2012 (the
“Effective Date”), by and between DONALD N. HOLMES (the “Executive”) and DELEK
US HOLDINGS, INC. (the “Company”), who, in return for the mutual promises set
forth herein, agree as follows:


1.
Term. The term of this Agreement (the “Term”) shall commence upon the Effective
Date and expire on July 31, 2017 unless terminated earlier as provided for
herein.



2.
Scope of Employment. During the Term, the Company shall employ Executive and he
shall render services to Company in the capacity and with the title of Executive
Vice President, or such other titles as may be established by the Company from
time to time. Executive shall devote his full time and best effort to the
successful functioning of the Company's business and shall faithfully and
industriously perform all duties pertaining to his position, including such
additional duties as may be assigned from time to time, to the best of his
ability, experience and talent. Executive shall report directly to the Company's
Chief Executive Officer and be subject at all times during the Term hereof to
the direction and control of the Company in respect of the work to be done.



3.
Compensation.



(a)
Base Compensation / Contract Bonus. During the Term, Executive's annual salary
(the “Base Compensation”) during each Contract Year shall be no less than the
annualized equivalent of $250,000 and shall be payable at the same times and
under the same conditions as salaries are paid to the Company's other employees.
In addition, in consideration of the terms and conditions of this Agreement,
Company shall pay Executive a cash bonus of $50,000 within 30 days of his
execution of this Agreement. If the Executive terminates his employment with the
Company within the first 12 months of the Term, he must repay the bonus less a
prorated amount of such bonus equal to the period of employment since the
Effective Date.



(b)
Annual Bonus. If the Company's Board of Directors (or any applicable Committee
thereof) awards Annual Bonuses to any officer of the Company during the Term,
Executive shall be entitled to an Annual Bonus for such year between a threshold
and target amount of 33% and of 75% of Executive's Base Compensation rate at the
end of the bonus year. The Executive's Annual Bonus is typically paid between
January 1 and March 15 of the year following the bonus year. For purposes of
this Agreement, an “Annual Bonus” shall mean a discretionary cash bonus, if any,
awarded by the Company's Board of Directors (or any applicable Committee
thereof) to employees generally in recognition of employees' service during the
preceding fiscal year.



(c)
Equity-Based Compensation. Upon the first of the Company's regularly scheduled
quarterly grant dates for equity awards that occurs after the Executive's
execution of this Agreement, Executive shall be awarded no less than 40,000
restricted stock units (“RSUs”) under the Company's 2006 Long-Term Incentive
Plan (the “Plan”). The award of RSUs under this paragraph shall vest as set
forth below and shall be made upon such other terms and conditions applicable to
RSU awards under the Plan as may be established from time to time by the
Company's Board of Directors (or any applicable Committee thereof):







--------------------------------------------------------------------------------




Vesting Date
RSUs Vesting
March 10, 2013
4,300
June 10, 2013
2,100
September 10, 2013
2,100
December 10, 2013
2,100
March 10, 2014
2,100
June 10, 2014
2,100
September 10, 2014
2,100
December 10, 2014
2,100
March 10, 2015
2,100
June 10, 2015
2,100
September 10, 2015
2,100
December 10, 2015
2,100
March 10, 2016
2,100
June 10, 2016
2,100
September 10, 2016
2,100
December 10, 2016
2,100
March 10, 2017
2,100
June 10, 2017
2,100



If a change in capitalization as contemplated by Section 7(a) of the Plan occurs
prior to the grant of any equity compensation described in this Section 3(c),
then, in addition to the adjustment of outstanding equity awards as contemplated
by the Plan, the prospective grants made under this Section 3(c) shall also be
adjusted.


4.    Fringe Benefits / Reimbursement of Business Expenses.


(a)
General. The Company shall make available, or cause to be made available to
Executive, throughout the period of his employment hereunder, such benefits, as
may be put into effect from time to time by the Company generally for other
similarly situated employees. The Company expressly reserves the right to modify
such benefits available to Executive at any time provided that such
modifications apply to other similarly situated employees.



(b)
Business Expenses. Executive will be reimbursed for all reasonable out-of-pocket
business, business entertainment and travel expenses paid by him, in accordance
with and subject to applicable Company expense incurrence and reimbursement
policies.



(c)
Other Benefits. During the Term, the Company will pay the reasonable costs of
professional preparation of the Executive's personal income tax return(s).
Perquisites and other personal benefits that are not integrally and directly
related to the performance of the Executive's duties and confer a direct or
indirect benefit upon him that has a personal aspect may be disclosed in public
filings according to the regulations of the United States Securities and
Exchange Commission (the “SEC”).



5.
Vacation Time / Sick Leave. Executive will be granted 20 working days of
vacation per calendar year. Unused vacation will accrue and carry over into a
new calendar year during the Term and the amount attributed to accrued and
unused vacation will be paid to the Executive upon the termination of
employment. Vacation time shall be taken only after providing reasonable notice
to the person to whom the Executive reports. Executive will be provided with
sick leave according to the Company's standard policies.



6.
Compliance With Company Policies. Executive shall comply with and abide by all
applicable Company policies and directives including, without limitation, the
Company's Code of Business Conduct & Ethics,





--------------------------------------------------------------------------------




Supplemental Insider Trading Policy and Employee Handbook. Company may, in its
sole discretion, change, modify or adopt new policies and directives affecting
the Executive's employment. In the event of any conflict between the terms of
this Agreement and Company's employment policies and directives, the terms of
this Agreement will control. The Executive acknowledges that the Company is
currently subject to the reporting requirements of the SEC pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), the continued
listing requirements of the New York Stock Exchange, and other federal
securities laws and regulations applicable to U.S. public companies. As an
employee of the Company, and, if he is determined to be an executive officer of
the Company under Exchange Act Rule 16a-1(f), the Executive will, in such
capacities, be required to comply with certain federal securities laws and
regulations as well as certain Company policies designed to comply with such
laws and regulations.


7.
Confidentiality. Executive recognizes that during the course of his employment,
he will be exposed to information or ideas of a confidential or proprietary
nature which pertain to Company's business, financial, legal, marketing,
administrative, personnel, technical or other functions or which constitute
trade secrets (including, without limitation, specifications, designs, plans,
drawings, software, data, prototypes, the identity of sources and markets,
marketing information and strategies, business and financial plans and
strategies, methods of doing business, data processing and technical systems,
programs and practices, customers and users and their needs, sales history,
financial health or material non-public information as defined under federal
securities law) (collectively “Confidential Information”). Confidential
Information also includes such information of third parties which has been
provided to Company in confidence. All such information is deemed “confidential”
or “proprietary” whether or not it is so marked, provided that it is maintained
as confidential by the Company. Information will not be considered Confidential
Information to the extent that it is generally available to the public. Nothing
in this Section will prohibit the use or disclosure by Executive of knowledge
that is in general use in the industry or general business knowledge, was known
to him prior to his service to the Company or which enters the public domain
other than through breach of this Agreement by Executive. Executive may also
disclose such information if required by court order or applicable law provided
that he (a) gives Company reasonable advance written notice to allow the Company
to seek a protective order or other appropriate remedy (except to the extent
that his compliance with the foregoing would cause him to violate a court order
or other legal requirement), (b) discloses only such information as is required
by law, and (c) uses commercially reasonable efforts to obtain confidential
treatment for any Confidential Information so disclosed. During Executive's
employment and for a period of three years thereafter, he shall hold
Confidential Information in confidence, shall use it only in connection with the
performance of his duties on behalf of the Company, shall restrict its
disclosure to those directors, employees or independent contractors of the
Company with a need to know, and shall not disclose, copy or use Confidential
Information for the benefit of anyone other than the Company without the
Company's prior written consent. Executive shall, upon Company's request or his
termination of employment, return to the Company any and all written documents
containing Confidential Information in his possession, custody or control.



8.
Restrictive Covenants.



(a)
Non-Competition.



(i)
In consideration of the Confidential Information provided to the Executive and
the other benefits provided to him pursuant to this Agreement, Executive agrees
that, if his employment ends during the Term, then during a six month
Non-Compete Period (as defined below), he will not, without the prior written
consent of the Company (which shall not be unreasonably withheld), directly or
indirectly, either as an individual or as an employee, officer, director,
shareholder, partner, equity participant, sole proprietor, independent
contractor, consultant or in any other capacity conduct any business, or assist
any person in conducting any business, that is directly in competition with the
Company's Business (as defined below) in the Territory (as defined below). It is
expressly agreed and understood that this restriction is not intended to and
shall not prevent Executive from employment or other engagement by a person or
entity that competes with Company's Business as long as he does not personally
compete or assist such person or entity in such restricted competition. The
terms of this Section 8(a) shall not





--------------------------------------------------------------------------------




apply to the ownership by Executive of less than 5% of a class of equity
securities of an entity, which securities are publicly traded on any national
securities exchange.


(ii)
For any termination except for a termination by the Company for Cause, the
“Non-Compete Period” shall commence upon the date that notice of termination of
employment is delivered or deemed delivered under the notice provisions of this
Agreement, it being acknowledged and agreed that the Non-Compete Period may
commence to run, or even completely run, during a period of time during which
the Executive remains employed by the Company (assuming that he continues to be
so employed after the delivery of such notice of termination). In the event of a
termination by the Company for Cause, the Non-Compete Period shall commence upon
the date that Executive's employment with the Company ends.



(iii)
For purposes of this Section 8(a), the “Company's Business” means the businesses
conducted by the Company or its subsidiaries at the time of the termination of
the Executive's employment over which he has primary responsibility at the time
of the termination of his employment (it being agreed and understood that other
aspects of the businesses conducted by the Company or its subsidiaries is not
within such definition).



(iv)
For purposes of Section 8(a), the “Territory” shall mean the following
geographic areas as of the commencement of the Non-Compete Period (A) a 75 mile
radius from any of the Company's refining facilities, (B) a 75 mile radius from
any of the Company's wholesale refined products distribution facilities and (C)
a 50 mile radius from any of the Company's retail fuel and/or convenience
merchandise facilities.



(b)
Non-Interference with Commercial Relationships. During the Executive's
employment with the Company, and for a period of six months thereafter,
Executive will not, directly or indirectly, either as an individual or as an
employee, officer, director, shareholder, partner, equity participant, sole
proprietor, independent contractor, consultant or in any other capacity
whatsoever approach or solicit any customer or vendor of Company for the purpose
of causing, directly or indirectly, any such customer or vendor to cease doing
business with the Company or its affiliates. The foregoing covenant shall be in
addition to any other covenants or agreements to which the Executive may be
subject.



(c)
Non-Interference with Employment Relationships. During the Executive's
employment with the Company, and for a period of one year thereafter, Executive
shall not, without the Company's prior written consent, directly or indirectly:
(i) induce or attempt to induce any Company employee to terminate his/her
employment with the Company; or (ii) interfere with or disrupt the Company's
relationship with any of its employees or independent contractors. The foregoing
does not prohibit the Executive (personally or as an employee, officer,
director, shareholder, partner, equity participant, sole proprietor, independent
contractor, consultant or in any other capacity) from hiring or employing an
individual that contacts the Executive on his/her own initiative without any
direct or indirect solicitation by the Executive other than customary forms of
general solicitation such as newspaper advertisements or internet postings.



(d)
It is understood and agreed that the scope of each of the covenants contained in
this Section 8 is reasonable as to time, area, and persons and is necessary to
protect the legitimate business interest of the Company. It is further agreed
that such covenants will be regarded as divisible and will be operative as to
time, area and persons to the extent that they may be so operative.



9.
Copyright, Inventions, Patents. The Company shall have all right, title and
interest to all features (including, without limitation, graphic designs,
copyrights, trademarks and patents) created during the course of the Executive's
employment with the Company. The Executive hereby assigns to Company all
copyright ownership and rights to any work developed by him and reduced to
practice for or on behalf of the Company or which relate to the Company's
business during the course of the employment relationship. At the Company's
expense and for a period of three years following the termination of his
employment, the Executive shall reasonably





--------------------------------------------------------------------------------




assist or support the Company to obtain, maintain, and assert its rights in such
work including, without limitation, the giving of evidence in suits and
proceedings, and the furnishing and/or assigning of all documentation and other
materials relative to the Company's intellectual property rights.


10.
Termination of Employment.



(a)
Termination By Company For Cause. The Company may immediately terminate this
Agreement and/or the Executive's employment at any time for Cause. Upon any such
termination, the Company shall be under no further obligation to the Executive
hereunder except as otherwise required by law, and the Company will reserve all
further rights and remedies available to it at law or in equity.



(b)
Termination At-Will By Company. Subject to the provisions of Section 10(d)
below, the Company may terminate this Agreement and/or the Executive's
employment at any time and for any reason provided that, if the termination is
other than for Cause, the Executive shall be entitled to receive (i) his Base
Compensation through the termination date (ii) the Post-Employment Annual Bonus,
if any, (iii) all accrued benefits through the termination date (and to the
extent required by law), (iv) the Severance Payment, (v) the costs of continuing
health insurance coverage under COBRA for a period of six months following
termination of employment, provided, that the Company shall pay such amounts to
the applicable provider and (vi) Accelerated Vesting upon termination. This
provision shall not apply if the Executive is terminated by reason of death or
Disability.



(c)
Termination At-Will By Executive. The Executive may terminate this Agreement
(and Executive's employment hereunder) at any time and for any reason. If the
Executive terminates this Agreement and his employment hereunder during the
Term, the Executive must provide the Company with advance written notice of
termination equal to the lesser of six months or the balance of the Term.



(i)
If the Executive terminates his employment during the Term and provides the
required advance written notice, the Executive shall be entitled to the
Severance Payment upon termination.



(ii)
In the event that the Executive terminates his employment during the Term
without providing the required advance written notice, he shall not be entitled
to the Severance Payment and shall receive compensation only in the manner
stated in Section 10(a). In addition, the Company shall be entitled to a buy-out
payment equal to the Executive's Base Compensation during the required notice
period less an amount equal to the amount of any of Base Compensation actually
earned by him during the period of advance notice provided, if any. The payments
described in this Section 10(c)(ii) shall not represent full liquidated damages
for the Executive's breach of the advance notice provisions of this Section
10(c) and the Company reserves all other remedies available at law or in equity
for such breach.



(iii)
If the Executive fails to render services to the Company in a diligent and good
faith manner after the delivery of notice of termination during the Term, and
continues or repeats such failure after receiving written notice of same, the
Company may immediately terminate his employment and the Company will be
immediately entitled to the buy-out payment described in Section 10(c)(ii) upon
such termination. This Section 10(c) shall not apply if the Executive is
terminated by reason of death or Disability.



(d)
Accelerated Termination After Notice. Nothing herein shall limit the Company's
right to terminate this Agreement and/or the Executive's employment after the
Company receives notice of termination from him. However, if the Company
receives notice of termination from the Executive and then terminates this
Agreement and/or his employment for any reason other than for Cause, his
employment shall terminate on (and post-employment provisions of Sections 7,
8(b), 8(c) and 9 shall be effective from) the date established by the Company
but he shall be entitled to such compensation, bonuses, vesting and other
benefits as if his termination had been effective on the earlier of (i) the
termination date specified in his notice of termination or (ii) six months
following the his notice of termination.





--------------------------------------------------------------------------------






(e)
Separation Release. Notwithstanding anything to the contrary, but subject to any
applicable six-month delay required by Section 18 hereof and Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), if a Severance
Payment is otherwise payable to the Executive hereunder, payment of such
Severance Payment shall be payable in cash to him at the end of the month
following the month in which his separation from service (within the meaning of
Section 409A) occurs, provided, however, that, his right to receive the
Severance Payment shall be conditioned upon (i) his execution and delivery to
the Company of a Separation Release (and the expiration of any statutorily
mandated revocation period) within 30 days following the separation from service
date and (ii) his continued compliance with this Agreement and any other
restrictive covenants to which he is bound. If the Executive fails to timely
execute and deliver the Separation Release or if he timely revokes his
acceptance of the Separation Release thereafter (if such revocation is
permitted), he shall not be entitled to the Severance Payment and shall repay
any Severance Payment received.



(f)
Definitions. The following terms shall have the following meanings as used in
this Agreement:



(i)
“Accelerated Vesting” means the immediate vesting of all unvested equity awards
granted under the Plan but only to the extent that the award would have vested
if employment had continued during a period equal to the lesser of (A) six
months following termination of employment or (B) the balance of the Term.



(ii)
“Cause” means the Executive's: (A) fraud, gross negligence or willful misconduct
involving the Company or its affiliates, (B) conviction of, or plea of nolo
contendere to, a felony or crime involving moral turpitude or (C) deliberate and
continual refusal to perform his duties in any material respect on substantially
a full-time basis or to act in accordance with any specific and lawful
instruction of his supervisor provided that Executive has been given written
notice of such conduct and such conduct is not cured within 30 days thereafter.



(iii)
“Disability” means the inability of the Executive to perform the customary
duties of his employment or other service with the Company or its affiliates by
reason of a physical or mental incapacity or illness which is expected to result
in death or to be of indefinite duration, as determined by a duly licensed
physician selected by the Company.



(iv)
“Post-Employment Annual Bonus” shall mean the Annual Bonus to which the
Executive would have otherwise been entitled if his employment had continued
through the end of the bonus year, prorated for the period of actual employment
during the bonus year, and paid upon the payment of the Annual Bonus for all
other employees.



(v)
“Separation Release” means a general release of claims against the Company (and
its subsidiaries and affiliates) in a form reasonably satisfactory to the
Executive and the Company that pertains to all claims related to the Executive's
employment and the termination of his employment and that contains appropriate
anti-disparagement and continuing confidentiality covenants.



(vi)
“Severance Payment” shall mean an amount equal to 50% of the Executive's Base
Compensation as in effect immediately before any notice of termination payable
in a cash lump sum pursuant to Section 10(e). The Executive shall have no
responsibility for mitigating the amount of any payment provided for herein by
seeking other employment or otherwise, and any such payment will not be reduced
in the event such other employment is obtained.



11.
Survival of Terms. The provisions of Sections 7, 8(b), 8(c), 9 and 10 shall
survive the termination or expiration of this Agreement and will continue in
effect following the termination of the Executive's employment for the periods
described therein. The provisions of Section 8(a) shall survive the termination
(but not the expiration) of this Agreement.





--------------------------------------------------------------------------------






12.
Assignment. This Agreement shall not be assignable by either party without the
written consent of the other party except that the Company may assign this
Agreement to a subsidiary or affiliate of the Company. Any failure by the
Company to assign this Agreement to an unaffiliated third party successor upon
the Company's sale or transfer of all or substantially all of its business will
be considered the termination of the Executive's employment at-will by the
Company effective upon the earlier of the Company's notice to him that this
Agreement will not be assigned to the successor or the closing of the applicable
transaction without an assignment to the successor. Any failure by the Executive
to consent to the assignment of this Agreement to such unaffiliated third party
successor will be considered the termination of his employment at-will effective
upon the earlier of his notice to the Company that he will not consent to the
assignment of this Agreement or the closing of the applicable transaction
without any assignment to the successor.



13.
No Inducement / Agreement Voluntary. Executive represents that (a) he has not
been pressured, misled, or induced to enter into this Agreement based upon any
representation by Company or its agents not contained herein, (b) he has entered
into this Agreement voluntarily, after having the opportunity to consult with
representatives of his own choosing and (c) his assent is freely given.



14.
Interpretation. Any Section, phrase or other provision of this Agreement that is
determined by a court, arbitrator or arbitration panel of competent jurisdiction
to be unreasonable or in conflict with any applicable statute or rule, shall be
deemed, if possible, to be modified or altered so that it is not unreasonable or
in conflict or, if that is not possible, then it shall be deemed omitted from
this Agreement. The invalidity of any portion of this Agreement shall not affect
the validity of the remaining portions. Unless expressly stated to the contrary,
all references to “days” in this Agreement shall mean calendar days.



15.
Prior Agreements / Amendments. This Agreement revokes and supersedes all prior
agreements pertaining to the subject matter herein, whether written and oral,
including, without limitation, the “Offer of Employment” between the parties
dated November 2, 2011. However, except as specifically set forth herein, this
Agreement does not nullify or otherwise affect any prior equity awards granted
to the Executive. This Agreement represents the entire agreement between the
parties in relation to the employment of the Executive by the Company on, and
subsequent to the Effective Date, but shall not nullify or otherwise affect any
prior equity awards granted to the Executive. This Agreement shall not be
subject to modification or amendment by any oral representation, or any written
statement by either party, except for a dated writing signed by the Executive
and the Company.



16.
Notices. All notices of any kind to be delivered in connection with this
Agreement shall be in writing and shall be deemed to have been duly given if
personally delivered or if sent by nationally-recognized overnight courier
(e.g., FedEx, UPS, DHL, etc.) or by registered or certified mail, return receipt
requested and postage prepaid, addressed to the Company at 7102 Commerce Way,
Brentwood, Tennessee 37027, Attn: General Counsel, to the Executive at his
then-existing payroll address, or to such other address as the party to whom
notice is to be given may have furnished to the other in writing in accordance
with the provisions of this Section. Any such notice or communication shall be
deemed to have been received: (a) if by personal delivery or
nationally-recognized overnight courier, on the date of such delivery and (b) if
by registered or certified mail, on the third postal service day following the
date postmarked.



17.
Applicable Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Tennessee without giving effect to its principles
of conflicts of law. The state and federal courts for Davidson County, Tennessee
shall be the exclusive venue for any litigation based in significant part upon
this Agreement.



18.
Section 409A.



(a)
It is intended that (i) each installment of the payments provided under this
Agreement is a separate “payment” for purposes of Section 409A and (ii) the
payments satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A provided under Treasury Regulations 1.409A-1(b)(4),
1.409A-1(b)(9)(iii) and 1.409A-1(b)(9)(v).







--------------------------------------------------------------------------------




(b)
Notwithstanding anything to the contrary in this Agreement, if the Company
determines (i) that on the date his employment with the Company terminates or at
such other time that the Company determines to be relevant, the Executive is a
“specified employee” (as such term is defined under Treasury Regulation
1.409A-1(i)(1)) of the Company and (ii) that any payments to be provided to him
pursuant to this Agreement are or may become subject to the additional tax under
Section 409A(a)(1)(B) or any other taxes or penalties imposed under Section 409A
if provided at the time otherwise required under this Agreement, then such
payments shall be delayed until the date that is six months after the date of
his “separation from service” (as such term is defined under Treasury Regulation
1.409A-1(h)) with the Company, or, if earlier, the date of his death. Any
payments delayed pursuant to this Section shall be made in a lump sum on the
first business day of the seventh month following the Executive's “separation
from service” (as such term is defined under Treasury Regulation 1.409A-1(h)),
or, if earlier, the date of his death.



(c)
In addition, to the extent that any reimbursement, fringe benefit or other,
similar plan or arrangement in which the Executive participates during the term
of his employment under this Agreement or thereafter provides for a “deferral of
compensation” within the meaning of Section 409A, (i) the amount eligible for
reimbursement or payment under such plan or arrangement in one calendar year may
not affect the amount eligible for reimbursement or payment in any other
calendar year (except that a plan providing medical or health benefits may
impose a generally applicable limit on the amount that may be reimbursed or
paid), and (ii) subject to any shorter time periods provided herein or the
applicable plans or arrangements, any reimbursement or payment of an expense
under such plan or arrangement must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred.



In witness whereof, the parties have executed this Agreement as of the date set
forth above.


COMPANY: DELEK US HOLDINGS, INC.                    EXECUTIVE:


/s/ Mark B. Cox                                    /s/ Donald N.
Holmes                
By:    Mark B. Cox                                DONALD N. HOLMES
Title:    CFO


/s/ Kent B. Thomas                
By:    Kent B. Thomas
Title:    General Counsel / Secretary




